Citation Nr: 0527460	
Decision Date: 10/11/05    Archive Date: 10/25/05

DOCKET NO.  02-12 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Whether the original rating for service-connected 
residuals of prostate cancer with radical prostatectomy was 
proper.  

2. Entitlement to an initial rating higher than 10 percent 
for service-connected residuals of prostate cancer with 
radical prostatectomy.  


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to April 
1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In December 2002, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is of record.  

In August 2003, the Board remanded the case for further 
development.  The development requested by the Board has been 
accomplished.  

By rating decision, dated in April 2005, the RO increased the 
noncompensable disability rating for residuals of prostate 
cancer with radical prostatectomy to 10 percent disabling, 
effective January 18, 2001.  


FINDINGS OF FACT

1. The original rating, following the grant of service 
connection for residuals of prostate cancer with a radical 
prostatectomy, was a staged rating and not a reduction in 
compensation being paid and the termination of the 100 
percent rating was not subject to 38 C.F.R. § 3.105(e).  

2. The residuals of prostate cancer do not require the use of 
absorbent materials everyday; daytime voiding every one to 
two hours or voiding three or four times a night is not 
shown; and catheterization is not required. 



CONCLUSIONS OF LAW

1.  The original rating for service-connected residuals of 
prostate cancer with a radical prostatectomy was proper.  
38 U.S.C.A. §§ 1155, 5112 (West 2002); 38 C.F.R. § 3.105(e) 
(2004).  

2.  The criteria for an initial rating higher than 10 percent 
for residuals of prostate cancer with radical prostatectomy 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7528 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.  

Duty to Notify 

In October 2000, the veteran filed a claim of service 
connection for prostate cancer. In January 2001, the RO 
provided the veteran pre-adjudicatory VCAA notice.  In the 
November 2001 rating decision, the RO granted service 
connection for residuals of prostate cancer and assigned a 
staged rating.  In May 2002, the veteran filed notice of 
disagreement with the assigned ratings. 

Under 38 U.S.C. § 7105(d), upon receipt of a notice of 
disagreement in response to a decision on a claim, the RO 
must take development or review action it deems proper under 
applicable regulations and issue a statement of the case if 
the action does not resolve the disagreement either by grant 
of the benefits sought or withdrawal of the notice of 
disagreement.  If, in response to notice of its decision on a 
claim for which VA has already given VCAA notice, in this 
case, pre-adjudicatory VCAA notice was provided on the issue 
of service connection, and VA receives a notice of 
disagreement that raises a new issue, that is, the rating for 
the disability, § 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate the 
newly raised issue. VAOPGCPREC 8-2003.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In accordance with the Board's 
Remand, the RO scheduled the veteran for a VA examination, 
but he failed to report.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 

Factual Background

On October 2, 2000, this Vietnam veteran filed a claim of 
service connection for prostate cancer based on exposure to 
Agent Orange in Vietnam. 

Private medical records disclose that on July 18, 2000, the 
veteran had a radical prostatectomy for prostate cancer.  Six 
months after the surgery, there was no evidence of 
recurrence.  He was continent with minimal leakage. 

On VA examination in August 2001, the veteran complained of 
intermittent loss of bladder control, averaging three or four 
times a week, but he stated that he did not wear a pad.  The 
examiner noted that after the radical prostatectomy the 
veteran did not receive radiation or chemotherapy. 

In the November 2001 rating decision, the RO granted service 
connection for residuals of prostate cancer with radical 
prostatectomy on the legal presumption of the association of 
prostate cancer and exposure to Agent Orange in Vietnam.  The 
veteran was also awarded special monthly compensation for 
loss of use of a creative organ. 

In rating the disability, the RO assigned staged ratings, 
that is, an original rating of 100 percent, effective from 
the date of receipt of the claim of service connection, 
October 2, 2000, terminating by operation of law in January 
2001, six months following the surgery in July 2000.  The 
disability was then rated on the residuals as a voiding 
dysfunction.  After an initial zero percent rating, the RO 
amended the rating to 10 percent under Diagnostic Code 7528, 
effective from January 2001, following the termination of the 
100 percent rating.  

In December 2002, the veteran testified that he did not have 
bladder control and he experienced intermittent leakage, 
occurring mostly at night, but also during the day, when he 
would wear a pad.  He further testified that he wore 
absorbent materials because of the leakage. 

Private medical records, dated in December 2002, disclose 
that the veteran was doing well 2 and 1/2 years after the 
radical prostatectomy.  It was reported that the veteran 
experienced minimal stress and incontinence with strenuous 
activity.  The impression was prostate cancer in remission.  

VA records, dated in June 2004, disclose that the veteran 
complained of urinary frequency and dribbling when he was 
anxious or upset.  

Analysis

Propriety of the Original Rating 

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the 
United States Court of Appeals for Veterans Claims made a 
distinction between an original rating and a claim for 
increase.  In an original rating, as here, following the 
initial grant of service connection for the disability, VA 
may assign separate ratings for separate periods of time 
based on facts found, a practice known as staged ratings.  

Under staged ratings, separate ratings are not rating 
reductions under 38 C.F.R. § 3.105(e) because compensation 
was not being paid prior to the original rating.  In other 
words, there was no compensation being reduced with the 
ratings were originally awarded.  For this reason, the 
provisions of § 3.105(e) under Diagnostic Code 7528 do not 
apply to a staged rating. 

The remaining question is whether the termination of the 100 
percent rating after six months was in accordance with the 
facts found.  The record shows that six months after the 
radical prostatectomy, there was no evidence of recurrence of 
cancer or further therapeutic procedures, such as radiation 
or chemotherapy.  The six-month report was adequate for 
rating purposes and may be accepted for rating a claim 
without further examination.  38 C.F.R. § 3.326(b).  In the 
absence of recurrence of cancer, the disability was to be 
rated on the residuals as either a voiding dysfunction or 
renal dysfunction, whichever was predominant.  The RO then 
assigned a rating based on the residuals.  As the original 
rating involved staged ratings, it was not a rating 
reduction, and the termination of the 100 percent rating 
after six months, following surgery, was in accordance with 
law in the absence of evidence of recurrence of prostate 
cancer. 

A Rating Higher Than 10 Percent 

The veteran maintains that the residuals of prostate cancer 
are more than 10 percent disabling.  

Disability ratings are assigned by applying a schedule of 
ratings that represent, as far as can be determined, the 
average impairment of earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities. In evaluating a disability, the 
disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2.  

Under Diagnostic Code 7528, following the cessation of 
surgical treatment for cancer of the genitourinary system, a 
rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  If there has 
been no local recurrence or metastasis, the disability is 
rated on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  

In the veteran's case on the basis of the current 
symptomatology, the predominant residual of prostate cancer 
is voiding dysfunction. 

Under voiding dysfunction, the criterion for the next higher 
rating, 20 percent, based on urinary leakage is the wearing 
of absorbent materials, which must be changed less than 2 
times per day.  In the veteran's statements and testimony, he 
does describe urinary incontinence in stressful situations, 
but the wearing of absorbent materials everyday is not shown. 

Under voiding dysfunction, the criteria for the next higher 
rating, 20 percent, based on urinary frequency are a daytime 
voiding interval between one and two hours, or awakening to 
void three to four times per night.  Again, in the veteran's 
statements and testimony, he described symptoms of urinary 
frequency, but daytime voiding between one and two hours or 
voiding three to four times a night is not objectively 
demonstrated. 

Under voiding dysfunction, the criterion for the next higher 
rating, 30 percent, based on obstructed voiding, is 
catheterization.  It is not shown that the veteran requires 
catheterization. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim.  38 U.S.C.A. § 5107(b). 


                                                                                              
(Continued on next page)




ORDER

The original rating of service-connected residuals of 
prostate cancer with radical prostatectomy was in accordance 
with law. 

An initial rating higher than 10 percent for residuals of 
prostate cancer with radical prostatectomy is denied.  





____________________________________________
	GEORGE E. GUIDO JR.  
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


